determining whether preliminary injunctive relief was appropriate.        See
                        id. We therefore
                                    ORDER the judgment of the district court AFFIRMED.'




                                                                    Phrraguirre




                        cc:   Hon. Carolyn Ellsworth, District Judge
                              Law Offices of Michael F. Bohn, Ltd.
                              Snell & Wilmer, LLP/Las Vegas
                              Eighth District Court Clerk




                               lAs appellant's docketing statement indicates, the only appealable
                        portion of the district court's order is the denial of preliminary injunctive
                        relief. Accordingly, we affirm the district court's decision only to that
                        extent.


SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A      14P44(
             .9,